Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 19, 2005, convicting him of attempted promoting prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Portions of the defendant’s claim of ineffective assistance of counsel are based on matter dehors the record, which cannot be reviewed on direct appeal (see People v Potts, 49 AD3d 782 [2008]; People v Shemack, 46 AD3d 582, 583 [2007]; People v Hernandez, 44 AD3d 684 [2007]). To the extent that the claim can be reviewed, the record does not support the defendant’s contention that he was denied the effective assistance of counsel under either the Federal or the State Constitution (see Strickland v Washington, 466 US 668 [1984]; People v McDonald, 1 NY3d 109 [2003]; People v Baldi, 54 NY2d 137, 147 [1981]). Spolzino, J.E, Ritter, Dillon, Balkin and Leventhal, JJ., concur.